DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        JIMMY JOSE CARTER,
                             Appellant,

                                    v.

                   NICOLE DANIELLLE GEBAUER,
                            Appellee.

                              No. 4D18-796

                           [August 22, 2018]

   Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; John Patrick Contini, Judge; L.T. Case
No. FMCE 16015050.

  Ronald L. Bornstein of Ronald L. Bornstein, P.A., Greenacres, for
appellant.

  A. Thomas Connick of A. Thomas Connick, P.A. and Boutwell and
Connick, Deerfield Beach, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979).

TAYLOR, MAY and FORST, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.